MEMORANDUM **
Joseph Lee Sanders appeals from the district court’s denial of his 28 U.S.C. § 2255 motion alleging sentencing en*595hancements in violation of his Sixth Amendment rights and ineffective assistance of counsel. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
The plain language of Sanders’ appeal waiver encompasses his right to appeal or to make a § 2255 challenge, except to claim ineffective assistance of counsel. See United States v. Joyce, 357 F.3d 921, 922 (9th Cir.2004). Because Sanders was informed of the consequences of the waiver, both at the time of the signing of the plea and at the change of plea hearing, the waiver was knowingly and voluntarily made. See United States v. Anglin, 215 F.3d 1064, 1066 (9th Cir.2000). It is therefore enforceable, and we lack jurisdiction to review Sanders’ claim that Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), and/or United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), apply to his case. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000).
Sanders’ contention that his counsel provided ineffective assistance for failing to raise a Blakely/Booker argument at sentencing fails. See Strickland v. Washington, 466 U.S. 668, 689-90, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.